DETAILED ACTION
	
Introduction
Claims 1-5, 8, 17-21, and 24 are pending. Claims 1, 3-5, and 17-21 are amended. Claims 6-7, 9-16, 22-23, and 25-40 are cancelled. No claims are added. This Office action is in response to Applicant’s request for reconsideration after non-final rejection filed on 8/3/2022. 

Response to Arguments
Applicant’s arguments are discussed below.
Rejection of claims 1 and 17 under 35 U.S.C. 103 in view of Dong and ElArabawy
Applicant has amended claims 1 and 17 to recite the limitation “the RNN comprises an input layer in which parameters input from the packet probe, the test terminal, and the network node are grouped based on OTT flow, time, and packet order,” and now argues that the combination of Dong and ElArabawy does not teach the system of claims 1 and 17, as amended. However, the meaning of this limitation is unclear for the reasons set for in the 35 U.S.C. 112(b) rejection below. Therefore, Examiner is unable to ascertain whether the combination of Dong and ElArabawy teaches this feature. 

Claim Rejections: 35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. – The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5, 8, 17-21, and 24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1 and 17 recite the limitation “the RNN comprises an input layer in which parameters input from the packet probe, the test terminal, and the network node are grouped based on OTT flow, time, and packet order.” However, the specification does not explain what this limitation means, and the meaning of this limitation is not clear on its face. What does it mean for the parameters to be “grouped based on OTT flow, time, and packet order”? In other words, how does one group of parameters differ from another group of parameters as a result of both groups being formed “based on OTT flow, time, and packet order”? Unfortunately, Examiner is unable to guess the meaning of this limitation, and therefore cannot address this limitation by means of prior art. See MPEP 2173.06.II (stating that “a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”). 

Claim Rejections: 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 17, 19, and 20 are rejected under 35 U.S.C. 103 because they are unpatentable over Dong (US 2013/0067109) in view of ElArabawy (US 2017/0093648).
Regarding claims 1 and 17, Dong teaches a method performed by a device, comprising: periodically obtaining information corresponding to one or more over-the-top (OTT) data sessions in the data communication system, the information being obtained from one or more of a packet probe, a test terminal, and a network node (A network monitoring system periodically obtains captured data corresponding to each of a plurality of OTT video sessions while the OTT video sessions are active. See par. 36. The network monitoring system obtains the captured data from one or more monitoring sources such as probes, nodes, switches, routers, and/or software agents. See par. 30-31); and generating at least one quality metric associated with the one or more OTT data sessions based on the periodically obtained information (The network monitoring system uses the captured data to compute metrics for each video session, such as how often bandwidth changes, the different bandwidths used, the number of gaps, how often re-buffering occurs, how often screen resolution changes, and/or how many fragments are missing. See par. 24, 40); and periodically calculating OTT data quality key performance indicators based on the generated at least one quality metric (The generated metrics may be periodically evaluated (i.e., once every 30 seconds) to determine one or more quality of experience (QoE) events, and to determine the frequency and/or severity of the one or more QoE events. See par. 60-61).
However, Dong does not teach that the device is in a recurrent neural network implemented in a data communications system, and wherein generating the at least one quality metric is based on a junction weight of neurons of the RNN, and wherein the RNN is configured to continuously update its output data values as informed by previous input by one or more packet provides and test terminal measurements. Nonetheless, ElArabawy teaches a system for generating quality of experience (QoE) metrics pertaining to one or more streaming video sessions, whereby a quality assessment module periodically generates the QoE metrics from periodically received packet information associated with the one or more video streaming sessions based on weights of neurons in a neural network. One of ordinary skill in the art would appreciate that the neural network can be any of the numerous types of neural networks that were known before the effective filing date, including a recurrent neural network. See par. 20-21; https://web.archive.org/web/20171221070156/https://en.wikipedia.org/wiki/Types_of_artificial_neural_networks. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dong so that the network management system implements a recurrent neural network that periodically receives captured data corresponding to the plurality of OTT video streams as inputs and periodically computes the metric data from the inputs based on weights of neurons in a recurrent neural network, because doing so allows the system to take advantage of the well-known benefits of machine learning to compute the metrics.
Regarding claims 3 and 19, Dong teaches further comprising: aggregating the at least one quality metric according to defined categories; and identifying a root cause of an issue with one or more OTT data sessions based on the aggregated at least one quality metric (The network monitoring system may aggregate metrics corresponding to a particular network location and use the aggregated metrics to determine a root cause of a failure emanating from the particular network location. See par. 61).
Regarding claims 4 and 20, Dong teaches wherein the information is obtained from two or more sources and further comprising correlating the information received from the two or more sources to a same OTT data session and/or time (The network management system obtains the captured data from one or more monitoring sources such as nodes, switches, routers, and/or software agents. See par. 30-31. Moreover, the network management system correlates the captured data with particular video sessions and/or particular time periods. See par. 31, 55).
Claims 2 and 18 are rejected under 35 U.S.C. 103 because they are unpatentable over Dong and ElArabawy, as applied to claims 1 and 17 above, in further view of Di Pietro (US 2016/0028752).
Regarding claims 2 and 18, Dong and ElArabawy teach wherein periodically obtaining the information comprises receiving at least some of the information once every second (ElArabawy teaches that the packet information may be obtained every second. See par. 71), but do not teach wherein generating the at least one quality metric comprises analyzing a sliding temporal window of the obtained information, wherein the sliding window is temporally moved periodically. However, Di Pietro teaches a metric generation system whereby metrics are generated from monitored data obtained within a window of time (i.e., the past thirty seconds, minute, hour, etc.), and whereby the window of time slides as time progresses. See par. 52. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dong and ElArabawy so that the metrics are generated over a sliding window, because doing so allows the metrics to represent a moving average over the sliding window. 
Claims 5 and 21 are rejected over 35 U.S.C. 103 because they are unpatentable over Dong and ElArabawy, as applied to claims 1 and 17 above, in further view of Liu (US 2017/0091615).
Regarding claims 5 and 21, Dong and ElArabawy do not teach wherein the RNN comprises a hidden layer managing feedback representing a previous state of the RNN. Nonetheless, Liu teaches a system for generating metrics using a recurrent neural network which includes a set of neurons that each apply an activation function to a set of weighted input signals, and which includes at least one hidden layer that provides feedback to the input layer of the recurrent neural network. See par. 41, 44-45. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dong and ElArabawy so that the recurrent neural network includes at least one hidden layer that provides feedback to the input layer of the recurrent neural network for the reasons provided above with respect to claim 1. 
Claims 8 and 24 are rejected under 35 U.S.C. 103 because they are unpatentable over Dong and ElArabawy, as applied to claims 1 and 17 above, in further view of Joseph (US 10,650,432).
Regarding claims 8 and 24, Dong and ElArabawy do not teach further comprising continually training the RNN based on the obtained information. However, Joseph teaches a recommendation system using a neural network whereby the neural network is periodically retrained using updated training data. See col. 4, ln. 8-33.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dong and ElArabawy so that the recurrent neural network is periodically retrained using additional captured data because doing so allows the recurrent neural network to be updated to reflect changes in the captured data that naturally occur over time. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459